NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ISABEL ESTABAN GAMEZ-                           No.    15-71247
VALENZUELA,
                                                Agency No. A201-156-551
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Isabel Estaban Gamez-Valenzuela, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1252. We review for substantial evidence the agency’s factual findings. Go v.

Holder, 640 F.3d 1047, 1052 (9th Cir. 2011). We deny the petition for review.

      Substantial evidence supports the agency’s denial of Gamez-Valenzuela’s

CAT claim because he failed to establish it is more likely than not that he would be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See id. at 1054 (country reports and testimony insufficient to compel

conclusion that petitioner was more likely than not to be tortured).

      PETITION FOR REVIEW DENIED.




                                          2                                  15-71247